Title: Andrew Stevenson to James Madison, 20 November 1830
From: Stevenson, Andrew
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond
                                
                                 Novr. 20. 1830.
                            
                        
                        
                        My hands have been so full since my return home that I have been prevented, till now, from availing myself
                            of your kind permission to address you, in relation to some of the important & interesting subjects, discussed by
                            us, during my recent visit to Montpelier. I do not intend however, at this time, to touch those vital
                                questions, in the discussion of which you have lately taken part, & to which the public mind has been so
                            strongly attracted; at a more convenient period (& that not very distant) I shall hope to lay before you my views & opinions upon these all important subjects,
                            & to solicit for them, your kind and considerate attention! I shall do this with the utmost freedom
                            & frankness; & the more so, because between those in pursuit of truth, & whose objects are the
                            same, I have ever thought there ought to be no reserve; and because I am very sure, that you will receive them in the same
                            affectionate spirit in which they will be offered, & that if I am wrong, yet even error
                            will have some claim to indulgence, if not respect, when it is believed to be truth! Of one
                            thing my dear Sir, I seize this occasion of assuring you, that Party Politics, form no part of
                            this, or ever will, of any letter that I shall address to you! I flatter myself that you will do me the justice to
                            believe, that my only object will be truth & a proper understanding of those great questions, which we all know
                            & feel, to be so intimately connected with the preservation of our holy union & the prosperity &
                            happiness of our common Country! I know too well the value of quiet & repose at yr. time of life. I estimate too
                            highly your character & services, & feel too deep & cordial an affection for you to wish even to
                            see you in the arena of Party strife or Political warfare, much less to become the instrument,
                            of placing you there! Far, very far, from it! Such you know cannot be my wish or object; but yet, I believe, there are
                            occasions and periods in which the opinions, & counsels, & admonitions of our fathers (who may have retired
                            from the Public Stage) ought not only, not to be withheld from their Country, but should be fully & freely
                            expressed; and I can readily imagine, that it was under such impressions, that you have recently on more than one occasion
                            felt yourself not only justified, but required to mingle in the Political discussions of the day! that you will continue
                            to do so, whenever the times, & the occasion shall make it necessary & proper, I have no doubt! I will now
                            proceed to the more immediate object of this letter! You will recollect that I mentioned to you during my late visit, when
                            upon the subject, that I thought it very apparent, that an effort was displaying itself, to revive the old doctrine, of
                            unlimitted power & discretion in the national Legislature to pronounce upon all subjects, connected with the
                            common defense, & general welfare; in other words, that the addition of the words "to pay the
                                debts & provide for the common defense & general welfare of the U. States," in the eighth section
                            of the first Article of the Constitution, was now claimed as a distinct & substantive grant of Power, &
                            that its only qualification was that the objects, to which an appropriation of money might be
                            made, must be general or national & not local! This sweeping & dangerous
                            doctrine of unlimitted power over the general welfare, was first publicly & openly avowed, I believe by General
                            Hamilton, soon after the adoption of the Constitution, in his celebrated Report upon Manufactures, & by a
                            Committee of the House of Representatives, upon the subject of Agriculture– It was then met & denounced by the Republican Party, and always by yourself; most ably in your report of 98
                            & 99 & again in your veto upon the Bonus Rule, in the last year of your Administration! Indeed numbers of
                                The Federalist, & in the Debates of the Virginia Convention (which ratified the
                            Constitution) the subject (in answer to certain objections made against this part of the constitution by its opposers) was
                            discussed & the idea scouted, that these words gave any additional Power, or were intended to have any other
                            effect, than that of limitting the power, previously granted! That this clause, is now looked to by many as conferring on
                            the Congress, a general Power to provide for the general welfare, is very certain & I
                            mentioned to you several striking examples, both in & out of Congress, as proof of it– Indeed some of the present
                            advocates for this Power, go much farther than General Hamilton, & his friends ever went, & construe this
                            clause as giving a general Power to the Federal Government, to legislate over any subject connected with the General
                            Welfare, or calculated to better the condition of the Country; whilst others claiming to be
                            more moderate, confine the Power to those matters only in which there may be an appropriation of
                                money! It should not be difficult to shew, that in either case, that a right in the General Government, would
                            render it one of unlimitted & boundless Power! You are apprised also of the fact, I
                            presume, that among other reasons for this construction, force has been attempted to be given to that clause of the
                            Constitution, by shewing, that in most of the printed editions of the Constitution, there is a semi-colon (;) after the
                            word "excises"; which would seem to give that member of the sentence, a signification
                            independent of the following words, & not reached by them! When I was last with you,
                            you were good enough to shew me a printed draft of the constitution (furnished the members of the Federal Convention
                            & printed by its order after all the amendments had been discussed & agreed to) & on examining the
                            clause in the eighth section, I was struck with the fact, that after the word "excises", there
                            was a comma; & that the words, "to pay the debts &
                                provide for the common defense, & general welfare of the U States"; (which had been added as an amendment
                            to the original clause) follow immediately as part of one sentence, with only the intervention of a Comma; & were
                            intended evidently only, as a restriction of the objects to which, the money arising from taxes,
                                duties, imports, & excises, should be applied!
                        I think you also informed me that the original writing of the Constitution, was the same, as this printed
                            draft, which you had preserved!
                        On examining the Journal of the Federal Convention, I find in the plan of the Constitution reported by a
                            Committee on the sixth of August 1787 (page 220) that the first part of this section of the Constitution, stood thus.
                        "The Legislature of the U. States, shall have power to levy and collect taxes, duties, Imports, &
                            Excises".
                        
                            "To regulate Commerce &c.
                        
                        Amendments to the report having on the 18 & 20 of August been refer’d to another Committee, on the 22
                            of August (page 277) Mr Rutledge reported, that at the end of the section after the word, "excises", the following words, should be added; "for the payment of the debts &
                                necessary expences of the U States." This was agreed to, but after serious reconsideration & amendments,
                            the Convention finally settled down to the provision, as it now stands in the existing Constitution! No one can trace the
                            various propositions & amendments offered & agreed to & not be satisfied, that these words "to pay the debts & provide for the Common Defense & General Welfare of the U.
                                States" were intended only as restrictive to the objects to which the money, arising
                            from the taxing Power, should be applied, & not as enlarging the Powers of the
                            Government.
                        Any other construction, would render the particular enumeration of Powers useless,
                            & transform, what was intended as a limitted Government into one of unlimitted discretion! That this is yr opinion
                            I know, & that it is the true one, I can never doubt! I must therefore ask the favor of you my dr. Sir, to express again
                            yr opinions upon this Subject; to state the reasons which influenced you & your friends in voting for the addition
                            of these words, to the original clause of the Constitution, as it was first reported & agreed to; that you will
                            give also, if in yr. power, the history of the various changes & amendments, which the Journal shews; &
                            especially yr recollection, whether it was ever avowed by the members of the Convention who formed the Constitution, in
                            debate, or otherwise, that these words about the General Welfare,
                            were intended, or understood, as giving the Power, now claimed for them; and moreover, whether in defending the
                            Constitution, before the People, or in its ratification by them, a clear understanding did not prevail, that these words,
                            were alone intended as a restriction upon the appropriating Power of the Government!
                        I need not again repeat to you my motives in wishing this information; my desire is to have yr permission to
                            lay yr answer before the Public, when I deem it proper; but at the same time, I assure you, that it will not be done,
                            unless you permit it & that no use will be made of it, but under such restrictions as you may think proper to
                            impose!
                        Mrs. S. desires to be presented to Mrs Madison & yourself in the most affectionate terms, in which I
                            cordially unite, & be assured of the sincere Sentiments of esteem & attachment, with which I am dr. Sir,
                            Your friend & servant
                        
                        
                            
                                A Stevenson
                            
                        
                    